Bill by the wife for the cancellation of mortgages on certain real estate, of which she is alleged to be the owner, upon the ground the debt secured is the debt of the husband, and she signed as surety only. Section 4497, Code 1907.
On the face of these mortgages a joint and several liability for the payment of the indebtedness thereby intended to be secured appears to have been assumed by complainant and her husband, T. A. Hall. The husband is not made a party of the bill, and the assignments of demurrer take the point he was a necessary party. It is conceded by counsel for appellee, and correctly so, that these assignments of demurrer were well taken, and should have been sustained under the authority of Cudd v. Reynolds, 186 Ala. 207, 65 So. 41 — a case directly in point.
The decree overruling the demurrer will be reversed, and the cause remanded.
Reversed and remanded.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur.